UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6094


WARREN CHASE,

                Plaintiff - Appellant,

          v.

THE PRIOR AND PRESENT DOC COMMISSIONERS OF CORRECTIONS;
KATHLEEN GREEN, Warden; SIMON WAINWRIGHT, Warden; TYRONE
CROWDER; JOHN S. WOLFE; CALVIN WILSON; PATRICIA SHEARIN,
Warden; D. HANSEN, Major; C. N. PEAY, Major; J. MAYFIELD,
Lieutenant; T. DONNELL, Lieutenant; R. WALKER, Lieutenant;
J. E. PRICE, Sergeant; M. MONTGOMERY, Sergeant; T. MARTIN,
Sergeant; T. SMITH; T. BRAWNER, Sergeant; T. BROWN,
Sergeant; D. MAYZCK, Sergeant; R. THOMPSON, Sergeant; S.
FLOID; D. WIGGINS, Sergeant; K. COOPER, Sergeant; T.
RICHARDSON, Sergeant; H. TALIB, Sergeant; M. WINN, Sergeant;
E. THOMPSON, Sergeant; S. PHILLIPS, Sergeant; A. SCOTT,
Sergeant; D. GREEN, Sergeant; E. PULLEY, Sergeant; D.
MANGUM, Sergeant; M. ROSS, Sergeant; D. OLIVER, Sergeant; D.
CHASE,   Sergeant;  D.   ALEXANDER,  Sergeant;  L.   BATTLE,
Sergeant; F. SMITH, Sergeant; B. STOLKS, Sergeant; J. A.
BAILEY, Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-00834-CCB)


Submitted:   March 29, 2010                 Decided:   April 9, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Warren Chase, Appellant Pro Se.    Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Warren     Chase      appeals          the       district     court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                    We

have     reviewed     the    record       and        find      no   reversible       error.

Accordingly, we deny Chase’s motion for injunctive relief and

affirm    for   the    reasons      stated         by   the     district    court.         See

Chase v. The Prior and Present DOC Commissioners, No. 1:08-cv-

00834-CCB    (D.    Md.     Dec.   2,     2009).          We    note     Chase    failed   to

indicate in his complaint that any specific Defendant acted with

deliberate      indifference       to    his       serious     needs.       See    Smith    v.

Ozmint, 578 F.3d 246, 255 (4th Cir. 2009).                             We dispense with

oral   argument       because      the    facts         and    legal     contentions       are

adequately      presented     in    the    materials            before    the     court    and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                               3